E. BRYAN WILSON
Acting United States Attorney

KAREN VANDERGAW
CHRISTOPHER SCHROEDER
Assistant U.S. Attorneys
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: karen.vandergaw@usdoj.gov
Email: christopher.schroeder@usdoj.gov

Attorneys for the Plaintiff

                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA,                  )
                                             )
                               Plaintiff,    )
                                             )        No. 3:16-cr-00086-SLG-DMS
                         vs.                 )
                                             )
                                             )
  JOHN PEARL SMITH, II,                      )
                                             )
                              Defendant.     )

                 MOTION TO WITHDRAW NOTICE OF INTENT TO
                   SEEK A SENTENCE OF DEATH [ECF No. 168]

       The United States of America respectfully requests to withdraw the Notice of Intent to

Seek a Sentence of Death as to John Pearl Smith at docket 168.

       //

       //

       //



        Case 3:16-cr-00086-SLG Document 1086 Filed 06/17/21 Page 1 of 2
       Respectfully submitted this 17th day of June 2021, in Anchorage, Alaska.

                                                 E. BRYAN WILSON
                                                 Acting United States Attorney

                                                 /s/ Karen Vandergaw
                                                 KAREN VANDERGAW
                                                 Assistant U.S. Attorney

CERTIFICATE OF SERVICE

I hereby certify that on June 17, 2021, a copy
of the foregoing was served via the CM/ECF
system on:

Suzanne Lee Elliot
Mark Larrañaga
Theresa Duncan

/s/ Karen Vandergaw
KAREN VANDERGAW
Assistant U.S. Attorney




US v. John Pearl Smith, II
3:16-cr-00086-SLG-DMS                   Page 2 of 2

        Case 3:16-cr-00086-SLG Document 1086 Filed 06/17/21 Page 2 of 2
